     Case 3:18-cv-00428-DMS-MDD Document 437 Filed 07/29/19 PageID.7163 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                      Case No.: 18cv0428 DMS (MDD)
12                            Petitioners-Plaintiffs,
                                                            ORDER REQUESTING
13     v.                                                   SUPPLEMENTAL BRIEFING
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                           Respondents-Defendants.
16
17
18           Plaintiffs’ motion to allow parents deported without their children to travel to the
19     United States is currently pending before the Court. After further review of the parties’
20     briefs and the evidence submitted therewith, along with the record in this case and the
21     relevant legal authority, the Court requests supplemental briefing from the parties on the
22     following issues:
23     1.    What was the legal basis for the deportation of the 21 parents subject to this motion?
24     It appears the majority of them (A.D.G., D.C.C., D.J.M., D.J.M.C., D.P.F., D.X.C., E.C.C.,
25     E.A.S.M., J.A.A., O.U.R.M., R.A.R.A., S.A.C. and S.T.S.) signed some kind of
26     paperwork, but the exact nature of that paperwork is unclear. Three others (B.L.S.P.,
27     E.F.A.R. and M.L.D.A.) either withdrew or abandoned their requests for asylum after
28     receiving credible fear interviews or hearings. The legal basis for deporting the remaining

                                                        1
                                                                                 18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 437 Filed 07/29/19 PageID.7164 Page 2 of 3


 1     five (C.A.C., C.P.E., E.L.D.H., L.R.M. and S.X.C.) is unclear. The Court requests further
 2     information from the parties about the legal bases for these deportations, along with any
 3     documents underlying these deportations, if any.
 4     2.     How was the deportation of each of these parents unlawful? Specifically, aside from
 5     the legal authority cited in the parties’ briefs, is there any other legal basis for a court order
 6     requiring the Government to allow these parents to travel to the United States? Does the
 7     failure to provide a credible fear interview when required automatically render a
 8     subsequent deportation unlawful?
 9     3.     Assuming there is a legal basis to order the return of these parents, is there any reason
10     why any of these parents would be disqualified from that relief? For example, in their
11     opposition to the motion, Defendants state that before the motion was filed, at least two of
12     the 21 parents actually returned to the United States and were again removed. (See Opp’n
13     to Mot. at 13 n.2, ECF No. 428 at 14.) The evidence submitted in support of this assertion
14     reflects that one of these individuals was subject to a removal order that predated their
15     removal from last year. (Opp’n to Mot., Ex. D, ECF No. 428-4 at 4.) The evidence also
16     reflects that the other individual, who was again deported without his child despite being
17     “identified as a member of a Separated Family Unit,” “claimed no fear if returned to his
18     native country of citizenship.” (Id., ECF No. 428-4 at 6-7.) Plaintiffs did not address this
19     evidence in their reply brief or at oral argument, but the Court requests Plaintiffs’ position
20     on whether and how this evidence affects these individuals’ requests to return to the United
21     States. The Court also discovered that parent L.R.M. pleaded guilty to felony re-entry after
22     deportation in connection with his entry into the United States last year. The Court requests
23     the parties’ positions on whether and how that affects L.R.M.’s eligibility for travel back
24     to the United States.
25     ///
26     ///
27     ///
28     ///

                                                       2
                                                                                      18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 437 Filed 07/29/19 PageID.7165 Page 3 of 3


 1           Defendants shall produce to Plaintiffs any and all evidence relevant to the issues set
 2     out above on or before August 6, 2019. The parties shall file their supplemental briefs on
 3     these issues along with all necessary and relevant evidence on or before August 14, 2019.
 4           IT IS SO ORDERED.
 5     Dated: July 29, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                 18cv0428 DMS (MDD)
